Exhibit 10.1

TENTH AMENDMENT TO CREDIT AGREEMENT

THIS TENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of September 20, 2010, by and among PMC COMMERCIAL TRUST, a real estate
investment trust organized under the laws of the State of Texas (the
"Borrower”), FIRST WESTERN SBLC, INC., a Florida corporation (the “First
Western”), EACH OF THE FINANCIAL INSTITUTIONS WHICH IS A SIGNATORY HERETO OR
WHICH MAY FROM TIME TO TIME BECOME A PARTY HERETO (individually, a “Lender” and
collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), a
national banking association, as agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”).

RECITALS:

WHEREAS, Borrower, Lenders and Administrative Agent are party to that Credit
Agreement, dated as of February 29, 2004 (as the same has been or may be
renewed, extended, amended and restated from time to time, the “Credit
Agreement”); and

WHEREAS, First Western executed that certain Negative Pledge Agreement dated as
of December 29, 2009 in favor of Administrative Agent; and

WHEREAS, Borrower has requested that Administrative Agent and Lenders agree to
an amendment extending the maturity date and making other changes. Subject to
the conditions set forth in this Amendment, Administrative Agent and Lenders
have agreed to amend the Credit Agreement as set forth herein.

NOW, THEREFORE, the parties to this Amendment, for good, fair and valuable
consideration, the receipt and reasonable equivalency of which are hereby
acknowledged, do hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1 Defined Terms; References. Unless otherwise stated in this Amendment
(a) terms defined in the Credit Agreement have the same meanings when used in
this Amendment, and (b) references to “Sections,” “Schedules” and “Exhibits” are
to sections, schedules and exhibits to the Credit Agreement.

ARTICLE II
AMENDMENTS

Section 2.1 Amendments to Definitions in Section 1.1. The following definitions
in Section 1.1 of the Credit Agreement are amended and restated in their
entirety as follows:

"Commitment” means an amount (subject to reduction or cancellation as herein
provided) equal to $30,000,000.

"Stated Termination Date” means December 31, 2011.

 

1



--------------------------------------------------------------------------------



 



Section 2.2 Amendment to Section 3.2(d). Section 3.2(d) of the Credit Agreement
is amended and restated in its entirety as follows:

(d) [Intentionally Omitted.]

ARTICLE III
CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent. Notwithstanding any contrary provisions
herein, this Amendment is not effective unless and until:

(a) the representations and warranties in this Amendment and in the Credit
Agreement are true and correct;

(b) the Administrative Agent shall have received counterparts of this Amendment
executed by each party named below;

(c) the Administrative Agent shall have received (i) resolutions of the Board of
Trust Managers of the Borrower and resolutions of the Board of Directors of
First Western certified, in each case, by their respective Secretary or
Assistant Secretary which authorize the execution, performance and delivery of
the Credit Documents to which it is or is to be a party; (ii) a certificate of
incumbency certified by the Secretary or Assistant Secretary of Borrower and
First Western certifying the names of each of its officers authorized to sign
the Credit Documents to which it is or is to be a party (including the
certificates contemplated herein) together with specimen signatures; and
(iii) certificates of the appropriate government officials of the State of
Organization of the Borrower and First Western as to their respective existence
and good standing;

(d) the Administrative Agent shall have received reimbursement for all costs and
expenses incurred by it in connection with this Amendment and the other
transactions to the extent invoiced; and

(e) the Administrative Agent shall have received such other documents,
instruments and certificates as reasonably requested by it in connection with
this Amendment.

ARTICLE IV
NO WAIVER

Section 4.1 No Waiver. Nothing herein shall be construed as a consent to or
waiver of any Potential Default or Event of Default which may now exist or
hereafter occur or any violation of any term, covenant or provision of the
Credit Agreement or any other Credit Document. All rights and remedies of the
Administrative Agent and the Lenders are hereby expressly reserved with respect
to any such Potential Default or Event of Default. Nothing herein shall diminish
the right of the Administrative Agent or any Lender to require strict
performance by Borrower and First Western of each provision of any Credit
Document to which such Person is a party, except as expressly provided herein.
All terms and provisions and all rights and remedies of the Administrative Agent
and the Lenders under the Credit Documents shall continue in full force and
effect and are hereby confirmed and ratified in all respects.

 

2



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS

Section 5.1 Ratifications. This Amendment modifies and supersedes all
inconsistent terms and provisions of the Credit Documents, and except as
expressly modified and superseded by this Amendment, the Credit Documents are
ratified and confirmed and continue in full force and effect. Borrower, First
Western, Administrative Agent and Lenders agree that the Credit Documents, as
amended by this Amendment, continue to be legal, valid, binding and enforceable
in accordance with their respective terms.

Section 5.2 Representations and Warranties. Each of Borrower and First Western
hereby represents and warrants to Administrative Agent and Lenders that (a) this
Amendment and any Credit Documents to be delivered under or in connection with
this Amendment have been duly executed and delivered by Borrower and First
Western, (b) no action of, or filing with, any Governmental Authority is
required to authorize, or is otherwise required in connection with, the
execution, delivery, and performance by Borrower or First Western of this
Amendment and any Credit Document to be delivered under or in connection with
this Amendment, (c) this Amendment and any Credit Documents to be delivered
under or in connection with this Amendment are valid and binding upon Borrower
and First Western and are enforceable against Borrower and First Western in
accordance with their respective terms, (d) the execution, delivery, and
performance by Borrower and First Western of this Amendment and any Credit
Documents to be delivered under or in connection with this Amendment do not
require the consent of any other Person and do not and will not constitute a
violation of any applicable laws, agreements or understandings to which such
Person is a party or by which such Person is bound, (e) the representations and
warranties contained in the Credit Agreement, as amended by this Amendment, and
any other Credit Document are true and correct in all material respects as of
the date of this Amendment (except for any representations and warranties that
speak to a specific date prior to the date of this Amendment), and (f) as of the
date of this Amendment, no Potential Defaults or Events of Default exist.

Section 5.3 References. All references in the Credit Documents to the “Credit
Agreement” refer to the Credit Agreement as amended by this Amendment. This
Amendment is a “Credit Document” as referred to in the Credit Agreement and the
provisions relating to Credit Documents in the Credit Agreement are incorporated
herein by reference, the same as if set forth verbatim in this Amendment.

Section 5.4 Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.

Section 5.5 Parties Bound. This Amendment binds and inures to the benefit of
each Borrower, First Western, Agent and each Lender and their respective
successors and assigns.

 

3



--------------------------------------------------------------------------------



 



Section 5.6 Entirety. THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT, AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES FOR THE TRANSACTIONS THEREIN, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENT BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank.]

 

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

BORROWER:

PMC COMMERCIAL TRUST

By: /s/ Barry N. Berlin                
Barry N. Berlin
Executive Vice President and
Chief Financial Officer


FIRST WESTERN SBLC, INC.

By: /s/ Barry N. Berlin                
Barry N. Berlin
Executive Vice President and
Chief Financial Officer


ADMINISTRATIVE AGENT AND LENDERS:

JPMORGAN CHASE BANK, N.A.,
individually, as a Lender and Administrative Agent

By: /s/ Denise Parks                            
Denise Parks
Senior Vice President


 

5